Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to 10/12/2020. Claimed priority is granted from application 16289448, filed 02/28/2019, now U.S. Patent #10805165.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 was filed after the mailing date of the original application filed on 10/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over De Boer, US 20190236203 A1 in view of SHAGANTI et al., US 20180321934 A1.
Regarding claim 1, De Boer teaches the invention substantially as claimed. De Boer discloses an attribute configuration apparatus comprising: a graphics user interface (GUI) comprising fields to receive inputs for configuring one or more ancillary attributes associate with a first attribute (Fig. 23C), wherein the first attribute corresponds to an item of data managed in an Internet or Things (IoT) device and/or an IoT service (par. 0062, and 0069), and the one or more ancillary attributes specify attribute configurations of the first attribute and/or interdependencies between the first attribute and one or more other attributes (par. 0340); 
attribute manager to evaluate the one or more ancillary attributes to ensure compliance with predefined constraints associated with the item of data (par. 0340, see data-source connector 1802) ;  De Boer does not disclose the details of “one or more processing engines to generate configuration profiles based on the one or more ancillary attributes when the one or more ancillary attributes are validated by the attribute manager to be in compliance with the predefined constraints. “. However, this feature is well-known in the art as evidenced CHAGANTI.  In the same field of endeavor, SHAGANTi teaches “ …to support configuration management at the solution level, disclosed embodiments of the configuration and inventory management may support one or more extended attributes including, as a non-limiting example, a dependency attribute indicating one or more other resources that, in conjunction with the particular resource under consideration, may be required for compliance with the solution level configuration. A second example of an extended attribute that the configuration management resource may support is an adjacency attribute indicative of any other resources to which the particular resource must be connected for compliance with a baselined solution-level configuration. Accordingly, disclosed embodiments support the ability to consider component level inter-dependencies for validated firmware and software through a master manifest…” (see par. 0013).  Accordingly, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute this resource configuration management mechanism of CHANGANTI within the system of De Boer  because the person would have realized that the system would perform the same functions as before.  See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals. Additionally, this configuration management would facilitate management and validation of various levels of system resources as stated by CHANGANTI. By this rationale, claim 1 is rejected. 
Regarding claims 2-24, the combination De Boer – CHANGANTI teaches: 

2. The apparatus of claim 1, wherein fields of the GUI are dynamically updated based on one or more received inputs to ensure compliance with predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).  
3. The apparatus of claim 2, wherein at least some of the fields of the GUI are made inaccessible based on the one or more received inputs to prevent configuration of ancillary attributes that are not in compliance with the predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).  
4. The apparatus of claim 1, wherein the attribute manager is to generate an indication of non-compliance to be displayed on the GUI when one or more ancillary attributes are not in compliance with the predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).  

6. The apparatus of claim 1, wherein the processing engines comprises a client app/application engine for generating a user experience (UX) profile, the UX profile to be used to implement an IoT app or application on a client device (De Boer par. 0093; 0121 and 0138).  
7. The apparatus of claim 1, wherein the processing engines comprises an IoT service engine for generating an application programming interface (API) profile to be implemented by the IoT service to accommodate service-side requirements of the IoT device (De Boer, 0062).  
8. The apparatus of claim 1, further comprising: development database to store a plurality of attributes including the first attribute and ancillary attributes associated therewith (De Boer par. 0399, disclosure of claims 20 and 28)
9. The apparatus of claim 1, wherein the fields of the GUI comprise an attribute name field for specifying an attribute name of the first attribute (De Boer, par. 0255 0258 and 0319).  
10. The apparatus of claim 1, wherein the fields of the GUI comprise a binding attributes field comprising a list of available attributes from which a subset is selected to bind with the first attribute (De Boer, par. 0255, 0258 and 0319).   
11. The apparatus of claim 1, wherein the fields of the GUI comprise a group attribute name field for specifying a group attribute name for a group of attributes (De Boer, par. 0255, 0258 and 0319).   
12. The apparatus of claim 1, wherein the fields of the GUI comprise a group attributes field comprising a list of available attributes from which one or more attributes are selected to form an attribute group (De Boer, par. 0255, 0258 and 0319).    
13. A method comprising: providing a graphics user interface (GUI) having fields to receive inputs for configuring one or more ancillary attributes associate with a first attribute, wherein the first attribute corresponds to an item of data managed in an Internet or Things (IoT) device and/or an IoT service, and the one or more ancillary attributes specify attribute configurations of the first attribute and/or interdependencies between the first attribute and one or more other attributes; evaluating the one or Fig. 23C par. 0062, and 0069  0340, see data-source connector 1802; see also CHAGANTI see par. 0013). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale, claim 13 is rejected.
14. The method of claim 13, further comprising: dynamically updating fields of the GUI based on one or more received inputs to ensure compliance with predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).  
15. The method of claim 14, further comprising: making at least some of the fields of the GUI inaccessible based on the one or more received inputs to prevent configuration of ancillary attributes that are not in compliance with the predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).  
16. The method of claim 13, further comprising: generating an indication of non-compliance to be displayed on the GUI when one or more ancillary attributes are not in compliance with the predefined constraints (De Boer, par. 0255 and 0257; CHAGANTI, 0012 and 0043).    
17. The method of claim 13, wherein generating configuration profiles further comprise: generating an IoT device profile to be implemented in the IoT device, the IoT device profile to specify one or more IoT functions to be performed by the IoT device (De Boer par. 0093; 0121 and 0138).    
18. The method of claim 13, wherein generating configuration profiles further comprise: generating a user experience (UX) profile, the UX profile to be used to implement an IoT app or application on a client device (De Boer par. 0093; 0121 and 0138).    
19. The method of claim 13, wherein generating configuration profiles further comprise: generating an application programming interface (API) profile to be implemented by the IoT service to accommodate service-side requirements of the IoT device (De Boer, 0062).    
20. The method of claim 13, further comprising: storing, in a development database, a plurality of attributes including the first attribute and ancillary attributes associated therewith (De Boer par. 0399, disclosure of claims 20 and 28)  
21. The method of claim 13, further comprising: providing an attribute name field in the GUI for specifying an attribute name of the first attribute (De Boer, par. 0255 0258 and 0319).  

23. The method of claim 13, further comprising: providing a group attribute name field in the GUI for specifying a group attribute name for a group of attributes (De Boer, par. 0255 0258 and 0319).  
24. The method of claim 13, further comprising: providing a group attributes field in the GUI, the group attribute field comprising a list of available attributes from which one or more attributes are selected to form an attribute group (De Boer, par. 0255 0258 and 0319).  

Claim Objections
Claim 1 is  objected to because of the following informalities: 
Claims 1, line 4 contains the phrase: “Internet or Things” which should be corrected to “Internet of Things”.  Appropriate correction is required.
This objection is just exemplary. Applicant is reminded to review the entire application for errors and correct the same.

Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914. The examiner can normally be reached Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        December 3, 2021